    Case 1:19-cv-12592-RMB Document 12 Filed 07/08/20 Page 1 of 4 PageID: 2899



NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

                                      :
DONALD MANIGOLD,                      :
                                      :     Civ. No. 19-12592 (RMB)
                    Petitioner,       :
                                      :
               v.                     :     MEMORANDUM AND ORDER
                                      :
BRUCE DAVIS,                          :
and THE ATTORNEY GENERAL              :
OF THE STATE OF NEW JERSEY,           :
                                      :
                    Respondents.      :
                                      :

        This matter comes before the Court upon Petitioner’s motion

for a stay and abeyance of his petition for a writ of habeas corpus

under 28 U.S.C. § 2254 (Mot. for Stay and Abeyance, Dkt. Nos. 9,

10) while he returns to state court to exhaust his PCR claims in

the state courts. Respondent filed an answer to the petition on

September 5, 2019, before Petitioner filed his motion for a stay

and abeyance. (Answer, Dkt. No. 8.) Respondent did not file an

opposition to Petitioner’s motion for a stay and abeyance.

        Before a district court can grant a stay of a mixed petition 1

under     28   U.S.C.   §   2254,   the   court   must   determine   that   the

petitioner had good cause for failing to exhaust his claims in


1 A mixed petition is a petition under 28 U.S.C. § 2254 that raises
exhausted and unexhausted claims. Rose v. Lundy, 455 U.S. 509,
510 (1982). A district court must dismiss a mixed petition. Id.
at 522.
 Case 1:19-cv-12592-RMB Document 12 Filed 07/08/20 Page 2 of 4 PageID: 2900



state court prior to bringing his habeas petition, and that his

unexhausted claims are not plainly meritless. Rhines v. Weber, 544

U.S. 269, 277 (2005).

       Petitioner    argues     that    he   was   diligent   in   pursuing

unexhausted claims Six, Seven and Eight of his habeas petition.

(Mot. for Stay and Abeyance, Dkt. No. 10 at 3.) When the Appellate

Division affirmed denial of his PCR petition on March 10, 2016,

Petitioner wrote two letters to his counsel, asking her to file a

petition for certification with the New Jersey Supreme Court, and

he assumed that she did so. (Id.) In April 2016, Petitioner alleges

that   he   became   severely    ill,   mentally   and   physically,   which

prevented him from cognitively assisting in his own legal matters.

(Id.) Petitioner claims he has extensive medical records to support

this claim. (Id.)

       In March 2019, after Petitioner’s medical condition improved,

he wrote to the New Jersey Supreme Court to determine the outcome

of his petition for writ of certification and learned it was never

filed. (Id. at 4.) Petitioner asked for permission to file as

within time, and his petition is still pending, rendering Grounds

Six, Seven and Eight of his habeas claims unexhausted. (Id.)

Petitioner asserts that he filed this mixed petition because he

was uncertain whether the statute of limitations for his habeas

claims were tolled pending exhaustion of his PCR claims. (Id.)



                                        2
 Case 1:19-cv-12592-RMB Document 12 Filed 07/08/20 Page 3 of 4 PageID: 2901



     The Court has reviewed the unexhausted claims, Grounds Six,

Seven and Eight, and finds they are not plainly without merit on

the face of the petition. Because Petitioner filed his petition

for certification with the New Jersey Supreme Court upon learning

it had not been filed by his attorney, and the petition was pending

when Petitioner protectively filed this mixed petition, the Court

will grant Petitioner’s motion for a stay and abeyance pending the

New Jersey Supreme Court’s decision. Petitioner must reopen this

action, in writing to the Court, within 30 days of the New Jersey

Supreme Court’s decision on his pending petition. See Rhines, 544

U.S. at 278 (“district courts should place reasonable time limits

on a petitioner's trip to state court and back.”) Furthermore, the

Court reserves ruling on Respondents’ affirmative defense that the

petition is barred by the one-year statute of limitations and

Petitioner’s assertion that the Court should equitably toll the

statute of limitations.

     For these reasons, the Court grants Petitioner’s motion for

a stay and abeyance of his petition for writ of habeas corpus under

28 U.S.C. § 2254.

     IT IS therefore on this 7th day of July 2020,

     ORDERED that Petitioner’s motion for a stay and abeyance of

his petition for writ of habeas corpus under 28 U.S.C. § 2254 (Dkt.

Nos. 9, 10) is GRANTED; and it is further

     ORDERED that the Clerk shall stay this case; and it is further

                                     3
Case 1:19-cv-12592-RMB Document 12 Filed 07/08/20 Page 4 of 4 PageID: 2902



      ORDERED that Petitioner shall reopen this case within thirty

days of the New Jersey Supreme Court decision on his pending

request to file a petition for certification as within time; if

the   New   Jersey   Supreme   Court    decision   was   rendered    while

Petitioner’s request for a stay and abeyance was pending in this

Court, Petitioner shall have 30 days from the date of this Order

to reopen this case; and it is further

      ORDERED that the Clerk shall serve a copy of this Order on

Petitioner by regular U.S. mail.



                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge




                                    4
